[Cite as Claycraft Motors, L.L.C. v. Bulldog Auto Sales, Inc., 2013-Ohio-1048.]


                                        COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




CLAYCRAFT MOTORS, LLC            :                              JUDGES:
                                 :                              Hon. William B. Hoffman, P.J.
     Plaintiff-Appellant         :                              Hon. Sheila G. Farmer, J.
                                 :                              Hon. John W. Wise, J.
-vs-                             :
                                 :
BULLDOG AUTO SALES, INC., ET AL. :                               Case No. 12-CA-29
                                 :
     Defendants-Appellees        :                              OPINION




CHARACTER OF PROCEEDING:                                        Appeal from the Court of Common
                                                                Pleas, Case No. 11 CV 1002



JUDGMENT:                                                       Reversed and Remanded




DATE OF JUDGMENT:                                                March 20, 2013




APPEARANCES:

For Plaintiff-Appellant                                         For Defendants-Appellees

DAVID A. SKROBOT                                                 TREVOR INNOCENTI
BRETT R. SHERAW                                                  117 West Main Street
JOHN C. RIDGE                                                    Suite 206
471 East Broad Street                                            Lancaster, OH 43130
Suite 1810
Columbus, OH 43215
Fairfield County, Case No. 12-CA-29                                                   2

Farmer, J.

      {¶1}   On October 5, 2011, appellant, Claycraft Motors, LLC, filed a complaint

against appellees, Bulldog Auto Sales, Inc. and its owner, Theodore Johnson, for

monies due and owing over the sale of motor vehicles to appellees. Because appellees

failed to answer or otherwise plead, appellant filed a motion for default judgment on

November 17, 2011. By judgment entry filed same date, the trial court granted the

motion and found in favor of appellant in the amount of $39,800.00.

      {¶2}   After judgment debtor examinations had been scheduled, appellees filed a

motion to vacate judgment pursuant to Civ.R. 60(B) on April 20, 2012. A hearing was

held on May 7, 2012. By entry filed May 8, 2012, the trial court granted the motion and

vacated the default judgment.

      {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error is as follows:

                                            I

      {¶4}   "THE TRIAL COURT ERRED IN GRANTING THEODORE JOHNSON

AND BULLDOG AUTO SALES, INC.'S MOTION TO VACATE JUDGMENT BECAUSE

CIV.R. 60(B)(5) WAS USED BY THE TRIAL COURT TO GRANT RELIEF EVEN

THOUGH APPELLEES FAILED TO PROTECT THEIR INTERESTS OR PARTICIPATE

IN THE LEGAL POCESS, NO EXTRAORDINARY CIRCUMSTANCES WERE

ALLEGED AND THE MOTION TO VACATE WAS NOT TIMELY FILED."

      {¶5}   In order to review this assignment of error, we have reviewed the trial

court's May 8, 2012 entry granting the motion for relief from judgment. The entry grants

relief to "defendant" not defendants, and does not name whether the "defendant" is
Fairfield County, Case No. 12-CA-29                                                 3


appellee Johnson or appellee Bulldog Auto Sales. The Civ.R. 60(B) motion was filed on

behalf of both parties. We are unable to determine which defendant was granted relief.

As a result, there is no final order in this case pursuant to R.C. 2505.02.

       {¶6}   Upon review, we reverse the trial court's decision and remand the matter

to the trial court to clarify which "defendant(s)" was granted relief.

       {¶7}   The judgment of the Court of Common Pleas of Fairfield County, Ohio is

hereby reversed.

By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




                                               s/ Sheila G. Farmer_______________



                                               s/ William B. Hoffman_____________



                                               s/ John W. Wise _______________

                                                              JUDGES



SGF/sg 306
[Cite as Claycraft Motors, L.L.C. v. Bulldog Auto Sales, Inc., 2013-Ohio-1048.]


                  IN THE COURT OF APPEALS FOR FAIRFIELD COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT



CLAYCRAFT MOTORS, LLC                                   :
                                                        :
        Plaintiff-Appellant                             :
                                                        :
-vs-                                                    :            JUDGMENT ENTRY
                                                        :
BULLDOG AUTO SALES, INC., ET AL.                        :
                                                        :
        Defendants-Appellees                            :            CASE NO. 12-CA-29




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Fairfield County, Ohio is reversed, and the

matter is remanded to said court to clarify which "defendant(s)" was granted relief.

Costs to appellant.




                                                        s/ Sheila G. Farmer_______________



                                                        s/ William B. Hoffman_____________



                                                        s/ John W. Wise _______________

                                                                       JUDGES